DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
Claims 1-8 and 21-32 are pending and have been considered on the merits herein.
Claims 9-20 were previously cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (US PG PUB 2014/0120446).
Regarding claim 1, ZHANG et al teaches the use of an oxygen control system for a fuel cell circuit (abstract) comprising a fuel cell stack 204 (plural cells 206), a compressor 202, a plurality of pipes (shown as the lines of figure 2), a pressure sensor (described in paragraph 19 in theory and paragraph 26 in use) and an ECU (or controller of ZHANG et al) 400 taught to comprise and coupled to the memory as described in paragraph 29.  Figures 3 and 4 and paragraphs 22-24 (for example) detail the use of models within the memory and controller for predictive operation control of the system.  Paragraphs 18, 21, 22, 26 and 29 detail the use of the cathode backpressure valve (paragraph 18 states flow and pressure control from fuel cell stack determined here) and bypass valve (flow and pressure regulation in paragraph 18) to be controlled via modeling or estimated values.  Moreover, these models are to work on concert 

Regarding claim 2, paragraph 19 details the use of a flow meter or a flow sensor of the instant claim to detect flow through the circuit.  Figure 4 teaches the use of valve and pressure drop models to control the flow rate and pressure at various positions based on the model estimations.  The location of the valves and the model calculations render estimated flow values at the claimed locations based on the valve locations in figure 2 and their interface with that of figure 4.



Regarding claim 4, paragraph 20 details the operation of the stack to be parametric, indicative that the changed parameters affect the output of the stack as well.  Moreover, paragraph 41 details the monitoring of the fuel cell system and the impact of the parameters of control thereon.  It would be well within the ability of one of ordinary skill to relate the operation of the stack with that of the dilution or concentration of the gas, which is monitored in the system of ZHANG et al.  The viscosity, the output level of the stack’s signal and the determination of the flow within the piping and its qualification as turbulent, laminar or mixed is reasonably to be included in the memory and reflective of the parameters as detailed in paragraphs 41 and 42.  

Regarding claim 5, figure 2 shows a bypass branch, comprising a bypass valve 214, allowing gas to bypass the fuel cell stack 204.  Paragraph 17 further defines the parameters of the operation of the bypass valve based on the interface with the ECU and processor 400.

Regarding claim 6, paragraph 17 details the monitoring of the flow conditions of the valve in the bypass branch.  The bypass valve 214 data is calculated or estimated based on the modeling as is shown in figure 4.  The pressure drop models are utilized to determine the valve positioning as is detailed in paragraph 38. 



Regarding claim 8, paragraph 41 details the use of an appropriate time to convey or transmit the calculated values of the system.  This would read on the use of timestep reporting of the operation of the fuel cell circuit.

Regarding claim 21, ZHANG et al teaches the use of an oxygen control system for a fuel cell circuit (abstract) comprising a fuel cell stack 204 (plural cells 206), a compressor 202, a plurality of pipes (shown as the lines of figure 2), a flow sensor (flow meter, described in paragraph 19 in theory and paragraph 26 in use) and an ECU (or controller of ZHANG et al) 400 taught to comprise and coupled to the memory as described in paragraph 29 Figures 3 and 4 and paragraphs 22-24 (for example) detail the use of models within the memory and controller for predictive operation control of the system.  Paragraphs 18, 21, 22, 26 and 29 detail the use of the cathode backpressure valve (paragraph 18 states flow and pressure control from fuel cell stack determined here) and bypass valve (flow and pressure regulation in paragraph 18) to be controlled via modeling or estimated values based on read values.  Moreover, these models are to work on concert (last paragraph of paragraph 21), indicating the use of estimated (modeled) pressure and flow values to achieve desired levels.  In paragraphs 35, 36 and 38-41, ZHANG et al teaches the use of a compressor control based on read flow values (paragraph 35) or pressure 

Regarding claim 22, paragraph 19 details the use of a flow meter or a flow sensor of the instant claim to detect flow through the circuit.  Figure 4 teaches the use of valve and pressure drop models to control the flow rate and pressure at various positions based on the model estimations.  The location of the valves and the model calculations render estimated flow values at the claimed locations based on the valve locations in figure 2 and their interface with that of figure 4.



Regarding claim 24, paragraph 20 details the operation of the stack to be parametric, indicative that the changed parameters affect the output of the stack as well.  Moreover, paragraph 41 details the monitoring of the fuel cell system and the impact of the parameters of control thereon.  It would be well within the ability of one of ordinary skill to relate the operation of the stack with that of the dilution or concentration of the gas, which is monitored in the system of ZHANG et al.  The viscosity, the output level of the stack’s signal and the determination of the flow within the piping and its qualification as turbulent, laminar or mixed is reasonably to be included in the memory and reflective of the parameters as detailed in paragraphs 41 and 42.  

Regarding claim 25, figure 2 shows a bypass branch, comprising a bypass valve 214, allowing gas to bypass the fuel cell stack 204.  Paragraph 17 further defines the parameters of the operation of the bypass valve based on the interface with the ECU and processor 400.

Regarding claim 26, paragraph 17 details the monitoring of the flow conditions of the valve in the bypass branch.  The bypass valve 214 data is calculated or estimated based on the modeling as is shown in figure 4.  The pressure drop models are utilized to determine the valve positioning as is detailed in paragraph 38. 



Regarding claim 28, ZHANG et al teaches the use of an oxygen control system for a fuel cell circuit (abstract) comprising a fuel cell stack 204 (plural cells 206), a compressor 202, a plurality of pipes (shown as the lines of figure 2), a pressure sensor (described in paragraph 19 in theory and paragraph 26 in use) and an ECU (or controller of ZHANG et al) 400 taught to comprise and coupled to the memory as described in paragraph 29.  Figures 3 and 4 and paragraphs 22-24 (for example) detail the use of models within the memory and controller for predictive operation control of the system.  Paragraphs 18, 21, 22, 26 and 29 detail the use of the cathode backpressure valve (paragraph 18 states flow and pressure control from fuel cell stack determined here) and bypass valve (flow and pressure regulation in paragraph 18) to be controlled via modeling or estimated values.  Moreover, these models are to work on concert (last paragraph of paragraph 21), indicating the use of estimated (modeled) pressure and flow values to achieve desired levels.  The models provide the estimated flow values and pressure values through the system and control of the operation of the compressor based on the values as discussed in paragraph 36 as ZHANG et al states the compressor can change its operation based on provided data.  Paragraphs 31, 36 and 40 and figure 4 detail the connection of the 

Regarding claim 29, paragraph 19 details the use of a flow meter or a flow sensor of the instant claim to detect flow through the circuit.  Figure 4 teaches the use of valve and pressure drop models to control the flow rate and pressure at various positions based on the model estimations.  The location of the valves and the model calculations render estimated flow values at the claimed locations based on the valve locations in figure 2 and their interface with that of figure 4.

Regarding claim 30, paragraph 19 further details the use of mass flow detection in the sensor.  The qualification of the estimations from the modelling is reasonably processed in the memory 

Regarding claim 31, paragraph 20 details the operation of the stack to be parametric, indicative that the changed parameters affect the output of the stack as well.  Moreover, paragraph 41 details the monitoring of the fuel cell system and the impact of the parameters of control thereon.  It would be well within the ability of one of ordinary skill to relate the operation of the stack with that of the dilution or concentration of the gas, which is monitored in the system of ZHANG et al.  The viscosity, the output level of the stack’s signal and the determination of the flow within the piping and its qualification as turbulent, laminar or mixed is reasonably to be included in the memory and reflective of the parameters as detailed in paragraphs 41 and 42.  

Regarding claim 32, figure 2 shows a bypass branch, comprising a bypass valve 214, allowing gas to bypass the fuel cell stack 204.  Paragraph 17 further defines the parameters of the operation of the bypass valve based on the interface with the ECU and processor 400.
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
In the first full paragraph of page 12 of the remarks, the applicant argues ZHANG et al fails to disclose first estimating the flow values then estimating the pressure based on these estimated flow values because “ZHANG et al only uses measurement data to estimate pressure values”.
The examiner disagrees.  ZHANG et al teaches “pressure and flow in the fuel cell stack 204 are interrelated” and also clearly states in paragraph 21, for example, the back pressure valve position module (estimated flow rate) works with the pressure drop modules (estimated 
In the second full paragraph of page 12 of the remarks, the applicant argues ZHANG et al fails to estimate pressure and `flow through “each of a compressor, a fuel cell stack, and a plurality of pipes” or “any flow values at all”.
The examiner disagrees with this assertion.  Figure 4 shows the interface between all the valves of the system with figure 3 showing the placement of said valves.  The inlet and outlet of said valves is contemplated in ZHANG et al.  Their positioning in the system details the readings present at the inlet and outlet of the fuel cell stack (and in turn obviously the plurality of pipes) and the compressor.  ZHANG et al makes clear the contemplation of anywhere within the system is obvious at through the control of all the valves and flow within the system in paragraph 38.
At the end of the second full paragraph of page 12, the applicant argues ZHANG et al does disclose feedback compressor flow value and feedback stack flow but is silent as to where these values come from.
As detailed at paragraph 21, the valve models of ZHANG et al are indicative of flow areas which correlate to valve opening percentages.  This is indicative of a “flow value” as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AOKI et al (US PG PUB 2018/0248208) is directed to the state of the art including estimating flow characteristics based on pressure and using modeling therein.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        05/19/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        5/20/2021